Name: Commission Regulation (EEC) No 2166/76 of 2 September 1976 amending Regulation (EEC) No 2054/76 on the sale for export to non-member countries of skimmed-milk powder held by intervention agencies and intended for use as feed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 9 . 76 Official Journal of the European Communities No L 242/9 COMMISSION REGULATION (EEC) No 2166/76 of 2 September 1976 amending Regulation (EEC) No 2054/76 on the sale for export to non-member countries of skimmed-milk powder held by intervention agencies and intended for use as feed Whereas, moreover, it has proved necessary in applying monetary compensatory amounts to skim ­ med-milk powder sold under Regulation (EEC) No 2054/76 to multiply these compensatory amounts by a coefficient in order to take the reduction in prices into account ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( l ), as last amended by Regulation (EEC) No 559/76 (2), and in particular Article 7 (5) thereof, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States (3), as last amended by Regulation (EEC) No 557/76 (4), and in particular Article 6 thereof, Whereas Article 2 ( 1 ) (b) of Commission Regulation (EEC) No 2054/76 of 19 August 1976 on the sale for export to non-member countries of skimmed-milk powder held by intervention agencies and intended for use as feed (5) provides that, in the event of skim ­ med-milk powder being incorporated in compound feedingstuffs , incorporation should be carried out in accordance with Article 4 of Commission Regulation (EEC) No 990/72 of 15 May 1972 on detailed rules for granting aid for skimmed milk processed into compound feedingstuffs and for skimmed-milk powder for use as feed (6), as last amended by Regula ­ tion (EEC) No 1 835/76 ( 7) ; whereas compound feedingstuffs within the meaning of the said Article 4 must contain at least 60 % of skimmed-milk powder ; whereas this requirement was laid down in respect of compound feedingstuffs for which aid was granted and which were intended for sale on the internal market of the Community ; whereas it appears that they are certain export outlets for compound feeding ­ stuffs with a lower skimmed-milk powder content ; whereas therefore this lower content should not be provided for under Regulation (EEC) No 2054/76 ; Article 2 ( 1 ) (b) of Regulation (EEC) No 2054/76 is amended as follows : '(b) after incorporation , in accordance with Article 4 of Regulation (EEC) No 990/72, in compound feedingstuffs with a skimmed milk content which may be less than 60 %, or'. Article 2 The following Article 14a is inserted in Regulation (EEC) No 2054/76 : Article 14a In the case of skimmed-milk powder sold under this Regulation and traded in one of the forms specified in Article 2 ( 1 ) (a), (b) or (c) the monetary compensatory amounts fixed under Regulation (EEC) No 974/71 shall be multiplied by the coeffi ­ cient 0-91 .' Article 3( ¢) OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2 ) OJ No L 67, 15 . 3 . 1976, p . 9 . (3 ) OJ No L 106, 12 . 5 . 1971 , p . 1 . (4 OJ No L 67, 15 . 3 . 1976, p . 1 . (5 ) OJ No L 228 , 20 . 8 . 1976, p . 17. (') OJ No L 115, 17 . 5 . 1972, p . 1 . 7 OJ No L 203 , 29 . 7 . 1976, p . 31 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. No L 242/ 10 3 . 9 . 76Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 September 1976. For the Commission P. J. LARDINOIS Member of the Commission